i          i        i                                                                   i       i      i




                                  MEMORANDUM OPINION


                                         No. 04-09-00179-CR

                                          Esther SALAZAR,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CR-2151
                               Honorable Mary Roman, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: June 10, 2009

DISMISSED

           Pursuant to a plea-bargain agreement, Esther Salazar pled nolo contendere to the offense of

harassment of a public servant and was sentenced to four years imprisonment. On October 20, 2008,

the trial court signed a certification of defendant’s right to appeal stating that this “is a plea-bargain

case, and the defendant has NO right of appeal.” See TEX . R. APP . P. 25.2(a)(2). After Salazar filed
                                                                                       04-09-00179-CV

a notice of appeal, the trial court clerk sent copies of the certification and notice of appeal to this

court. See id. 25.2(e). The clerk’s record, which includes the trial court’s Rule 25.2(a)(2)

certification, has been filed. See id. 25.2(d).

        This court gave Salazar notice that the appeal would be dismissed unless an amended trial

court certification showing she has the right to appeal was made part of the record within thirty days.

See id. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.—San Antonio 2003, order).

No amended trial court certification has been filed. However, Salazar’s appointed counsel filed a

written response, stating she has reviewed the record and can find no right of appeal. After reviewing

the record, we agree that Salazar does not have a right to appeal. See Dears v. State, 154 S.W.3d 610,

615 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record to determine

whether trial court’s certification is accurate). We therefore dismiss the appeal.


                                                               PER CURIAM
DO NOT PUBLISH




                                                  -2-